Revised Preprint Application for a Proposal for a Section 1915(b) Capitated Waiver Program

DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, Maryland 212441850
May 6, 1999
Dear State Medicaid Director:
This letter transmits a revised preprint application for a "Proposal for a Section 1915(b) Capitated
Waiver Program," and is specifically for use by States initially applying for 1915(b) capitated
waivers.
This guidance was developed by Health Care Financing Administration (HCFA) Central Office and
Regional Office staff, with review and comment by the Medicaid Managed Care Technical
Advisory Group and the Office of Management and Budget. It updates the previous preprint
application and adds a particular focus on the enrollment of special needs populations into
Medicaid managed care systems. This was accomplished by incorporating issues from the
September 1998 guide on "Key Approaches to the Use of Managed Care Systems for Persons with
Special Health Care Needs" in the preprint application. We also incorporated guidance from 19
State Medicaid Directors' letters related to Medicaid managed care provisions in the Balanced
Budget Act of 1997. When the Medicaid managed care final rule is published, this preprint will be
revised accordingly.
The purpose of the preprint is to streamline the waiver application and approval process and, thus,
eliminate unnecessary and cumbersome paperwork requirements. The completion of this request,
used in conjunction with the State Medicaid Manual instructions at section 2106-2112, will help to
expedite the State waiver request and HCFA's review of the waiver proposal. While the preprint is
in the form of a check-off document, the State will need to provide detailed explanations in some
areas.
All waiver requests under section 1915(b) of the Social Security Act (the Act) are subject to the
requirements that the State document the cost effectiveness of the project, its effect on recipient
access to services, and its projected impact. This model section 1915(b) waiver application form
will help States provide sufficient documentation for the Secretary to be able to determine
whether the statutory and regulatory requirements of section 1915(b) of the Act have been
satisfied.
file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050699.asp (1 of 2)4/12/2006 3:23:23 PM Revised Preprint
Application for a Proposal for a Section 1915(b) Capitated Waiver Program

Page 2 - State Medicaid Director

I hope that you find this preprint useful in requesting implementation authority of a 1915(b) waiver
program involving managed care organizations, pre-paid health plans, or Health Insuring
Organizations. Any comments or questions regarding the document should be directed to Mike
Fiore of my staff on

(410) 786-0623 or mfiore@hcfa.gov.
Sincerely,
/s/
Sally K. Richardson

Director
Enclosures
Revised Preprint Application in Adobe (tm) Portable Document Format (PDF)
Appendixes to Preprint Application in zipped format that extracts to fourteen files in PDF format.

cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations Lee Partridge
American Public Human Services Association
Joy Wilson
National Conference of State Legislatures Matt Salo National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050699.asp (2 of 2)4/12/2006 3:23:23 PM

